DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Response to Amendment
Claims 1, 6-7, 16, 18 and 21 have been amended.
No claims have been cancelled.
Claims 1-24 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




Applicant argues regarding the rejection of Claims 1, 7, 16, 18 and 21 that Chung does not disclose that RFID tags are scanned with requiring movement of the RFID tagged item moving through a checkpoint.  Respectfully, Chung does not require items to pass through a checkpoint.  Chung in at least Column 3, lines 55-67 and Column 4, lines 1-2 “smart tag readers/and/or writers communicate with the smart tags in a specific area.”
Applicant further argues “inventory information regarding the inventory items with respective RFID tags is stored in the control system, not the RFID tag.”  Chung in at least the ABSTRACT teaches that information read from RFID tags is communicated to a processor and stored in a database.  Kimball in at least Claim 1 discloses an interrogation signal sent to the RFID tag and receiving a response from the RFID tag wherein the response has tag identification information without also supplying information about the item.
Applicant argues that Chung regarding Claims 21-24 does not teach “wherein the control system is configured to transmit a configuration change to at least one of the RFID readers, which can include initial configuration, reconfiguration or synchronization.”  Chung in at least Column 15, lines 23-30 discloses programming instructions for changing/controlling each station. Chung in at least the ABSTRACT and Column 2, lines 55-67 discloses a first station comprised of at least one RFID reader and a plurality of antennas defining a detection region proximate the first station.  The Examiner has entered a new ground(s) of rejection as shown below.
Applicant further argues that Chung does not disclose defined “work areas”.  Respectfully, the Examiner disagrees as Chung defines “work area” as stations.
The Examiner has entered a new ground(s) of rejection against the amended claims as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, US Patent 7,513,425 B2 (issued 07 April 2009) in view of Johnson et al, US Patent 9,665,848 B1 (“Johnson”) and in view of Kimball et al., US Patent 7,680,691 B2 (“Kimball”).

As per Claims 1-6 and 7-8 regarding “an inventory management system and method comprising: a cloud-based services device; comprising a processor and a memory, the memory including a program that, when executed, configures the cloud-bases services device to operate as a control system and one or more RFID readers in communication with cloud-based services; wherein the control system is configured to transmit a configuration change to at least one of the one or more RFID readers; and one or more antennas are located in one of a plurality of work areas with a perimeter defined by the control system; and an RFID printer.” Chung in at least Column 2, lines 56-67, Column 3, lines 1-11, lines 56-67, Column 4, lines 1-67, Colum 5, lines 1-67 and Column 6, lines 1-5 discloses an inventory management system utilizing RFID tag(s), RFID readers and individual stations (work areas) with their own antennas that track items at each station.  Chung in at least Column 5, lines 60-67 and Column 6, line 1-6 discloses that the inventory control system communicates over local area and wide area network, but does not disclose a “cloud-based services device” however; Johnson in at least Column 10, lines 4-64 further discloses that RFID readers are communicatively coupled to a communication network 26, which includes local, metro, or wide area networks, virtual private networks (VPNs), as well as Internet, or other cloud networks.
Chung in at least Column 13, lines 42-52 discloses a printer, but does not specifically disclose an RFID printer however Johnson in at least Column 12, lines 29-59 discloses an RFID printer and printing of RFID tags.
It would have been obvious at the time of the invention, to one of ordinary skill to modify Chung’s communication network with the elements of Johnson’s cloud-based communication devices having predictable results with the motivation to use the latest communication networks.
Regarding “wherein the control system is configured to store information about inventory with RFID tags and inventory information and location is not stored on the RFID tags.”  
Regarding “one or more RFID readers having an integrated display configured to display information received from the cloud-based services device.” Chung in at least Column 19, lines 8-18 discloses “readers displaying results from reading of smart tags.”

As per Claims 9 and 10, which depends from Claim 8 regarding “further comprising: receiving and generating a production order at the cloud-based services device.” Chung in at least Column 4, lines 3-19 discloses that the invention is useful in receiving operations, shipping operations, manufacturing operations, buying operations, sales operations, wholesale operations and retail operations.

As per Claim 11, which depends from Claim 7 regarding “comprising displaying the location of at least one of the one or more production items.”  Chung in at least the ABSTRACT and Column 9, lines 30-67 discloses that an article is tracked and/or managed and located.

As per Claim 12, which depends from Claim 7 regarding “wherein information about the one or more RFID tags and the at least one antenna comprises at least one of : 1) a time of initial detection of the RFID tag and 2) a time when detection of the RFID tag ceased.”  Chung in at least Column 4, lines 3-19 and Column 9, lines 40-48 discloses tracking and recording time-sensitive articles.

As per Claim 13, which depends from Claim 12 regarding “further comprising estimating an average interval between time of initial detection and cessation of detection by at least one antenna for the RFID tags associated with two or more production items.”  Chung in at least Column 2, lines 14-31 and Column 6, lines 44-58 discloses recording the processing time (arrival and departure) at each workstation in a manufacturing process.

As per Claim 14, which depends from Claim 13 regarding “estimating an average interval between at least one of the detection or cessation of detection for each of the RFID tags associated with the plurality of production items by the first antenna and at least one of the detection or cessation of detection of each of the RFID tags associated with the plurality of production items by the second antenna.”  Chung does not specifically disclose “estimating an average interval” however Chung in at least Column 2, lines 14-31 and Column 6, lines 44-58 discloses recording the processing time (arrival and departure) at each workstation in a manufacturing process.
Therefore, it would have been obvious, at the time of the invention to one of ordinary skill to modify Chung to include a simple mathematical operation of determining/calculating time averages for various items throughout the manufacturing process with the motivation to determine any potential problems (Chung, Column 16, lines 13-43).

As per Claim 15, which depends from Claim 7 regarding “wherein the antenna is one of a plurality of antennas with known location that are physically separated; and further comprising determining a movement path of the production item using information about the RFID tag and the plurality of antennas over time.”  Chung in at least Figs. 6, 7A, 7B, Column 21, lines18-67 and Column 22, lines 1-55 discloses an array of antenna loops disposed at each workstation. Chung in at least the ABSTRACT and Column 9, lines 30-67 discloses that an article is tracked and/or managed and located.

As per Claim 16, regarding “a method of monitoring inventory comprising: performing a check-in or check-out of inventory items  and uploading the check-in or check-out information to a cloud-based services device associated with one or more RFID tags from an RFID reader.” Chung in at least Column 2, lines 56-67, Column 3, lines 1-11, lines 56-67, Column 4, lines 1-67, Colum 5, lines 1-67 and Column 6, lines 1-5 discloses an inventory management system utilizing RFID tag(s), RFID readers and individual stations (work areas) with their own antennas that tracks items as pass from station to station.  Chung in at least Column 5, lines 60-67 and Column 6, line 1-6 discloses that the inventory control system communicates over local area and wide area network, but does not disclose a “cloud-based services device” however; Johnson in at least Column 10, lines 4-64 further discloses that RFID readers are communicatively coupled to a communication network 26, which includes local, metro, or wide area networks, virtual private networks (VPNs), as well as Internet, or other cloud networks.
Regarding “performing an inventory detection and uploading of the check of inventory items associated with the one or more RFID tags read by the various individual antennas and RFID readers.” Chung in at least Column 6, lines 33-67, Column 7, lines 1-61, Column 13, lines 18-41 and Column 15, lines 13-35 discloses detecting the items at each workstation and updating the inventory management system.
Regarding “comparing the adjusted inventory record with the inventory detection check using control software…”.  Chung does not specifically disclose “comparing the adjusted inventory record with the detected inventory check.’  Chung in at least Column 15, lines 13-35 disclosed using the processed information for MRPII purposes.  Therefore, it would have been obvious, at the time of the invention to modify Chung’s use of the MRPII system to compare the inventory recorded in the database with the detected inventory with the motivation to detect any possible changes in inventory (Chung, Column 16, lines 54-61).

As per Claim 17, which depends from Claim 16 regarding “further comprising: generating, if the adjusted inventory record and the inventory detection check do not match, one or more of; a notification and an inventory adjustment.” Chung in at least Column 18, lines 11-67, Column 19, lines 1-67 and Column 20, lines 1-34 discloses storing all inventory and inventory changes in a database as well as issuing an alarm regarding any unexpected changes in inventory.

As per Claim 18, regarding “a method of monitoring inventory comprising: detecting a presence of inventory associated RFID tags and estimating  an inventory count of item in each work area and comparing the count to a selected threshold for the work area and requesting additional inventory in real time if the count is below the selected threshold.”  Chung in at least Column 14, lines 11-67 and Column 15, lines 1-35 discloses detecting the inventory at each workstation (station).  Chung does not specifically disclose “a threshold at each work area).  Chung in at least Column 4, lines 3-67 and Column 5, lines 1-59 and Column 6, line 44-58 discloses a manufacturing process and monitoring and controlling each workstation therefore, it would have been obvious, at the time of the invention, to one of ordinary skill to modify Chung’s manufacturing process to include a threshold for each workstation with the motivation to control the manufacturing process.
It would have been obvious at the time of the invention, to one of ordinary skill to modify Chung’s communication network with the elements of Johnson’s cloud-based communication devices having predictable results with the motivation to use the latest communication networks.
Regarding “wherein the RFID tags do not include inventory information.” Chung in at least the ABSTRACT discloses RFID tags being read and the information is communicated to a processor and stored in a database.  Chung does not specifically state “that inventory information is not stored on the RFID tags however Kimball in at least Column 2, lines 22-37, Column 3, lines 10-34 and Column 14, lines 27-32 discloses only reading and storing the tag identification on the RFID tag.
It would have been obvious at the time of the invention, to one of ordinary skill to modify Chung’s communication network and Johnson’s cloud-based communication with Kimball’s inventory management system by know methods and to achieve predictable results with the motivation to only read tag identification information and not store product inventory information on the RFID tag (Kimball, Column 14, lines 27-32).

As per Claims 19 and 20, which depends from Claim 18 regarding “wherein the selected threshold is determined based on one or more of: (a) the historical demand profile of material determined by past RFID tag activity; (b) global-, site-, or bin-level activity and planning parameters; (c) nominal and historical lead time characteristics of the material; (d) forecasted demand, € production forecasts; and (f) reservations of material. And threshold is based on inventory for one or more of: a single physical location, an entire facility, multiple facilities and an entire organization.” Chung in at least Column 15, lines 13-35 disclosed using the processed information for MRPII purposes.  Therefore, it would have been obvious, at the time of the invention to modify Chung’s use of the MRPII system to compare the inventory recorded in the database with the detected inventory with the motivation to control inventory (Chung, Column 16, lines 54-61).

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent 9,665,848 B1, (“Johnson”) in view of Subramanian et al., US Patent Application Publication 2008/0104010 A1 (“Subramanian”).

As per Claim 21-23 regarding “a method for managing the successful configuration of RFID devices from a cloud-based services devices and wherein the configuration change is one or more of:  a device configuration profile, a software update and a firmware update”. Johnson in at least Column 10, lines 30-40 discloses that the communication network 26 of the present invention is cloud based.
Regarding “transmitting a message comprising a configuration change to an RFID device, applying the configuration change in the message to the RFID device.  Johnson in at least Column 4, lines 39-62 discloses RFID reader which are configured to emit and receive an electromagnetic interrogation signal capable of being received by the RFID tag and the RFID tags are configured to emit an electromagnetic response signal, which includes the information stored within the RFID tag.
Regarding “a confirmation message from the RFID device to the cloud-based services device if the application of the configuration is successful.”  Johnson does not specifically disclose “a confirmation message” however Subramanian in at least paragraphs 80-94 discloses a reader device being reconfigured and responding with an acknowledgement that the reader device has been successfully been configured.
It would have been obvious at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known of Johnson’s inventory management system with the equally well-known elements of Subramanian system and method for reconfiguring RFID devices with the motivation to ensure that an RFID device is properly configured (Subramanian paragraph 7).

As per Claim 24, which depends from Claim 21 regarding “wherein the RFID device is one or more of: an RFID printer and an RFID reader.”  Johnson in at least Column 8, lines 1-15 discloses an RFID printer and in Column 4, lines 39-62 discloses an RFID reader being configured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL DANNEMAN/Primary Examiner, Art Unit 3687